COLLIER, C. J.
In appeals from justices of’ the peace where the amount in controversy does not exceed twenty dollars, it has been repeatedly held that it is not necessary for the parties to make up an issue upon paper; but the complaint and answer may be stated orally, and developed by the proofs. And in all appeals from that jurisdiction the Court before whom the same is brought shall proceed to try the case according to the justice and equity thereof. [Clay’s Dig. 314, *677§ 10; 315, § 12.] In the present case, it was clearly competent for the County Court to have required the defendant, to prove every thing that was necessary, to constitute a good plea of tender. It cannot be supposed that the defendant must be intended to have replied to the word “ tender,” which appears written in the transcript. It is not signed by counsel so as to indicate that it is a plea, and. if it were, it could not be thus dignified, as there was not, nor could be, with propriety, a statement to which a plea was necessary. There is, then, no pretence for the argument, that by going to trial, the plaintiff waived the right to require the production of the money. The proof that it was in Court, was an essential constituent of the defence, and if not made, the defence would be incomplete.
But conceding, that a tender, with a continued readiness and profert of the money was shown, and might it not then be objected, that a justice of the peace before suit brought, is not such an agent virtute officii, as is authorized to receive money of a debtor on a claim placed in his hands to be sued? Would the sureties of the justice be liable on his official bond for money thus collected ? If not, the receipt of money under such circumstauces would not be as an officer, but as a private individual; and to make him an agent for one who had engaged his official services, with powers beyond those conferred by the law, a delegation of authority should be shown. It is needless to consider this question further, as the view taken of the first point shows, that the judgment of the County Court must be affirmed.